Citation Nr: 1115670	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-49 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for left ear hearing loss. 

2. Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H.J. Baucom





INTRODUCTION

The Veteran had active service from September 1961 to October 1964. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California, which denied service connection for bilateral hearing loss. 

The issues have been recharacterized to comport with the evidence of record. 


FINDINGS OF FACT

1. The Veteran does not have left ear hearing loss for VA purposes. 

2. The Veteran has right ear hearing loss for VA purposes which began in service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated July 2008. The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence. 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained records and afforded the Veteran a physical examination which was adequate.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hearing loss shall be considered a disability when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his hearing loss began in service and has continued ever since. 

Upon entrance to service the Veteran reported no hearing difficulties or a history of meningitis.  The only disease he reported having prior to service was pneumonia.  The August 1961 entrance medical examination found the Veteran to have normal hearing based on a whisper voice test.  The October 1964 exit examination conducted two audiometer examinations and found the Veteran had hearing loss in his right ear.  

Oct. 1964 


HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
45
50
50
LEFT
10
0
0
5
10
RIGHT
45
50
45
55
50
LEFT
5
0
0
0
5

An accompanying October 1964 clinical note stated that the Veteran had hearing loss for several years, it was present when he entered service and that the audiogram revealed right perceptive type loss.  Service treatment records contain no complaints or treatment for hearing loss prior to the October 1964 exit examination and clinical note.  

In a June 2007 private note Dr. N.B. noted that the Veteran continued to have right sided senosorineural hearing loss which was stable, and which dated back to an episode of meningitis as a child. Dr. N.B. also discussed his eustachian tube dysfunction symptoms. 

In January 2009 a VA examination was conducted with the following audiological results. 

Jan. 2009


HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
55
60
60
LEFT
15
0
0
5
15

The Maryland CNC speech recognition scores were 56 percent on the right and 100 percent on the left. 

The VA examiner reviewed the claim file and noted that the enlistment examination was not assessed using pure tone audiometry therefore there are no frequency specific thresholds for hearing levels available.  She also noted that there was right ear hearing loss upon exit from service.  The examiner found that the Veteran's right ear hearing loss predated service based upon the October 1964 service treatment note and a current private treatment note in which the Veteran reported the onset of hearing loss during childhood.  The examiner opined that the Veteran's hearing loss was not as least as likely as not the result of his service based on the fact that it pre existed service and as the right ear audiometric configuration is not consistent with noise exposure etiology.  The examiner noted that the left ear hearing levels are within normal limits.  
  
As to the left ear, objective testing very clearly shows that there is no left ear hearing loss disability for VA purposes.  No pure tone threshold approaches 26 decibels, let alone exceeds 40 decibels.  Speech recognition is 100 percent.  As such, the claim for left ear hearing loss must be denied as a matter of law. 

Every Veteran is presumed sound at entry, except as to defects noted at entry.  38 C.F.R. § 3.304(b).  The entrance hearing examination found the Veteran's hearing to be normal.  No hearing problems were noted on the entrance exam and there is no clear and unmistakable evidence of a preexisting hearing loss disability.  While the Veteran may have recently reported difficulty hearing in his childhood there is no evidence that he was diagnosed with right ear hearing loss prior to service, and testing upon entrance found his hearing to be normal.  As such he is presumed to have normal right ear hearing upon entrance to service. 

The VA examiner found that the Veteran's right ear hearing loss was not consistent with noise exposure.  Service connection is not limited to injuries, such as acoustic trauma or noise exposure, in service.  Service connection includes diseases, such as hearing loss, if it was incurred coincident with service.  
 
The issue for analysis is whether the Veteran's right ear hearing loss incurred in service.  The Veteran had normal right ear hearing upon entry to service and right ear hearing loss upon exit.  The Veteran currently has right ear hearing loss disability.  Accordingly, service connection for right ear hearing loss is warranted.  The Veteran does not have a left ear hearing loss disability; there is no doubt to be resolved; and service connection for a left ear hearing loss disability is not warranted.



ORDER

Service connection for left ear hearing loss is denied. 

Service connection for right ear hearing loss is granted. 






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


